Matter of Jaime D. (James N.) (2019 NY Slip Op 03259)





Matter of Jaime D. (James N.)


2019 NY Slip Op 03259


Decided on April 26, 2019


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 26, 2019

PRESENT: WHALEN, P.J., PERADOTTO, CARNI, NEMOYER, AND WINSLOW, JJ. (Filed Apr. 26, 2019.) 


MOTION NOS. (1300-1301/18) CAF 17-00796. CAF 17-02042.

[*1]IN THE MATTER OF JAIME D. AND JACOB D. OSWEGO COUNTY DEPARTMENT OF SOCIAL SERVICES, PETITIONER-RESPONDENT; JAMES N., RESPONDENT, AND JACQUELINA D., RESPONDENT-APPELLANT. (APPEAL NO. 1.)
IN THE MATTER OF JAIME D. AND JACOB D. OSWEGO COUNTY DEPARTMENT OF SOCIAL SERVICES, PETITIONER-RESPONDENT; JAMES N., RESPONDENT, AND JACQUELINA D., RESPONDENT-APPELLANT. (APPEAL NO. 2.)

MEMORANDUM AND ORDER
Motion for reargument denied.